 


 HCON 128 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to award the Congressional Gold Medal, collectively, to the Montford Point Marines.
U.S. House of Representatives
2012-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 128 
 
 
June 14, 2012 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to award the Congressional Gold Medal, collectively, to the Montford Point Marines. 
 
 
1.Use of Emancipation Hall for event to award the Congressional Gold Medal to the Montford Point Marines 
(a)In GeneralEmancipation Hall in the Capitol Visitor Center is authorized to be used on June 27, 2012, for an event to award the Congressional Gold Medal, collectively, to the Montford Point Marines.  (b)ImplementationPhysical preparations for the conduct of the event shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
